Exhibit 10.5

 
AMENDED AND RESTATED UNIT SUBSCRIPTION AGREEMENT

 

This AMENDED AND RESTATED UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made
as of the 7th day of July 2016, by and between M III Acquisition Corp., a
Delaware corporation (the “Company”), having its principal place of business at
3 Columbus Circle, 15th Floor, New York, NY 10019, and Cantor Fitzgerald & Co.,
a New York partnership (“Subscriber”), having its principal place of business at
110 East 59th Street, New York, New York 10022.

 

WHEREAS, on April 14th, 2016, the Company and the Subscriber entered into the
Unit Subscription Agreement (the “Original Agreement”), wherein the Subscriber
agreed to purchase an aggregate of 80,000 Units (as defined below); and

 

WHEREAS, the Company now desires to sell to the Subscriber and others on a
private placement basis (the “Offering”) an aggregate of 460,000 units (the
“Units”) of the Company, each Unit comprised of one share of common stock of the
Company, par value $0.0001 per share (“Common Stock”), and one warrant to
purchase one half of one share of Common Stock (“Warrant”), for a purchase price
of $4,600,000, or $10.00 per Unit. The shares of Common Stock underlying the
Warrants are hereinafter referred to as the “Warrant Shares”.  The shares of
Common Stock underlying the Units (excluding the Warrant Shares) are hereinafter
referred to as the “Placement Shares.” The Warrants underlying the Units are
hereinafter referred to as the “Placement Warrants.”  The Units, Placement
Shares, Placement Warrants or Warrant Shares, collectively, are hereinafter
referred to as the “Securities.”  Each Placement Warrant is exercisable to
purchase one-half of one full share of Common Stock at an exercise price of
$11.50 during the period commencing on the later of (i) twelve (12) months from
the date of the closing of the Company’s initial public offering of units (the
“IPO”) and (ii) 30 days following the consummation of the Company’s initial
business combination (the “Business Combination”), as such term is defined in
the registration statement in connection with the IPO, as amended at the time it
becomes effective (the “Registration Statement”), and expiring on the fifth
anniversary of the consummation of the Business Combination; and

 

WHEREAS, Subscriber now wishes to purchase 120,000 Units and the Company wishes
to accept such subscription from Subscriber.

 

WHEREAS, the Company and the Subscriber desire to amend and restate the Original
Agreement and to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1.     Agreement to Subscribe

 

1.1.    Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Subscriber, on the Closing
Date (as defined below) the Units in consideration of the payment of the
Purchase Price (as defined below). On the Closing Date, or within a reasonable
time after the Closing Date, but in no event later than thirty (30) days after
the Closing Date, the Company shall deliver to the Subscriber the certificates
representing the Securities purchased.

  

1.2.   Purchase Price.  As payment in full for the Units being purchased under
this Agreement, Subscriber shall pay $1,200,000 (the “Purchase Price”), by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
on the Closing Date.

 

1.3.    Closing. The closing of the purchase and sale of the Units shall take
place simultaneously with the closing of the IPO (the “Closing Date”). The
closing of the purchase and sale of the Units shall take place at the offices of
Ellenoff Grossman & Schole LLP (“EG&S”), counsel for the Company, at 1345 Avenue
of the Americas, 11th Floor, New York, New York, 10105, or such other place as
may be agreed upon by the parties hereto.

 



 

 

 

1.4      Termination. This Agreement and each of the obligations of the
undersigned shall be null and void and without effect if a Closing does not
occur prior to July 31, 2016.

  

2.     Representations and Warranties of Subscriber

 

Subscriber represents and warrants to the Company that:

 

2.1.    No Government Recommendation or Approval.  Subscriber understands that
no federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2.    Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3.    Intent.  Subscriber is purchasing the Securities solely for investment
purposes, for such Subscriber’s own account and not with a view to the
distribution thereof and Subscriber has no present arrangement to sell the
Securities to or through any person or entity.  Subscriber shall not engage in
hedging transactions with regard to the Securities unless in compliance with the
Securities Act.

  

2.4.    Restrictions on Transfer.  Subscriber acknowledges and understands the
Units are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act.  The Securities have not
been registered under the Securities Act and, if in the future Subscriber
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only
(A) pursuant to an effective registration statement filed under the Securities
Act, (B) pursuant to an exemption from registration under Rule 144 promulgated
under the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 8 hereof. Subscriber agrees that if any transfer of its Securities or
any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company with respect to such transfer. Absent
registration or another available exemption from registration, Subscriber agrees
it will not resell the Securities (unless otherwise permitted herein, as
described in the Registration Statement).  Subscriber further acknowledges that
because the Company is a shell company, Rule 144 may not be available to
Subscriber for the resale of the Securities until the one year anniversary
following consummation of the initial Business Combination of the Company,
despite technical compliance with the requirements of Rule 144 and the release
or waiver of any contractual transfer restrictions.

 

2.5.  Sophisticated Investor.

 

(i)  Subscriber is sophisticated in financial matters and is able to evaluate
the risks and benefits of the investment in the Securities.

 

(ii) Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, the
Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available. Subscriber is able to bear the economic risk of its investment in the
Securities for an indefinite period of time.

 

2.6.   Independent Investigation.  Subscriber, in making the decision to
purchase the Units, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. Subscriber is
familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Units and has had full access to such other
information concerning the Company as Subscriber has requested. Subscriber
confirms that all documents that it has requested have been made available and
that Subscriber has been supplied with all of the additional information
concerning this investment which Subscriber has requested.

 



 

 

 

2.7   Organization and Authority.  Subscriber is duly organized, validly
existing and in good standing under the laws of the State of New York and it
possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

2.8.  Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement of Subscriber
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally.

  

2.9.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) Subscriber's
charter documents, (ii) any agreement or instrument to which Subscriber is a
party or (iii) any law, statute, rule or regulation to which Subscriber is
subject, or any agreement, order, judgment or decree to which Subscriber is
subject except as would not have a material adverse effect on Subscriber’s
purchase hereunder.

 

2.10.  No Legal Advice from Company.  Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors.  Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.11.  Reliance on Representations and Warranties.  Subscriber understands the
Units are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.12.  No General Solicitation.  Subscriber is not subscribing for the Units as
a result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.13.  Legend.  Subscriber acknowledges and agrees the certificates evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

 

3.    Representations, Warranties and Covenants of the Company

 

The Company represents and warrants to, and agrees with, Subscriber that:

 

3.1.    Valid Issuance of Capital Stock. The total number of shares of all
classes of capital stock which the Company has authority to issue is 35,000,000
shares of Common Stock and 1,000,000 shares of preferred stock, $0.0001 par
value per share (“Preferred Stock”). As of the date hereof, the Company has
issued and outstanding 4,312,500 shares of Common Stock (of which up to 562,500
shares are subject to forfeiture as described in the Registration Statement) and
no shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable.

 



 

 

 

3.2     Title to Securities.  Upon issuance in accordance with, and payment
pursuant to, the terms hereof and that certain warrant agreement to be entered
into between the Company and Continental, as warrant agent (the “Warrant
Agreement”), as the case may be, each of the Units, Placement Shares, Placement
Warrants and the Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Units, the Warrant Shares shall
have been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, as the case may be,
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind, other than transfer restrictions hereunder and under federal and state
securities laws.

  

3.3.    Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4.    Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not (i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to the
Closing, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or self-regulatory entity in
order for it to perform any of its obligations under this Agreement or issue the
Units, Placement Shares, Warrants or the Warrant Shares in accordance with the
terms hereof.

 

4.     Legends

 

4.1.    Legend. The Company will issue the Units, Placement Shares and Warrants,
and when issued, the Warrant Shares, purchased by Subscriber in the name of
Subscriber. The Securities will bear the following Legend and appropriate “stop
transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A UNIT PURCHASE AGREEMENT BY AND BETWEEN M III ACQUISITION CORP. AND CANTOR
FITZGERALD & CO. AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH
IN THE UNIT PURCHASE AGREEMENT.”

  



 

 

 

4.2.    Subscriber’s Compliance. Nothing in this Section 4 shall affect in any
way Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

 

4.3.    Company’s Refusal to Register Transfer of the Securities.  The Company
shall refuse to register any transfer of the Securities, if in the sole judgment
of the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith.

 

4.4     Registration Rights.  Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into between, among others,
Subscriber and the Company, on or prior to the effective date of the
Registration Statement; provided, however, that the Subscriber may not exercise
its demand and “piggy back” registration rights pursuant to such Registration
Rights Agreement after five (5) and seven (7) years after the effective date of
the Registration Statement, respectively, and the Subscriber may not exercise
its demand registration rights thereunder more than one time.

 

5.    Lockup

 

The Subscriber acknowledges and agrees that the Units, the Placement Shares, the
Warrants and the Warrant Shares shall not be transferable, saleable or
assignable until 30 days after the consummation of a Business Combination,
except to permitted transferees. The Units, the Placement Shares, the Warrants
and the Warrant Shares will be deemed compensation by the Financial Industry
Regulatory Authority (“FINRA”) and will therefore be subject to lock-up for a
period of 180 days immediately following the date of effectiveness of the
Registration Statement or commencement of sales of the IPO, subject to certain
limited exceptions, pursuant to Rule 5110(g)(1) of the FINRA Manual.
Accordingly, the Units, the Placement Shares, the Warrants and the Warrant
Shares may not be sold, transferred, assigned, pledged or hypothecated for 180
days immediately following the effective date of the Registration Statement
except to any underwriter or selected dealer participating in the IPO and the
bona fide officers or partners of the Subscriber and any such participating
underwriter or selected dealer nor may they be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of the securities by any person during such 180-day period.

 

6.    Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination or (iii)
upon the Company’s redemption of shares of Common Stock sold in the Company’s
IPO upon the Company’s failure to timely complete the Business Combination.  

 

7.     Termination of Placement Warrants.

 

7.1.    Failure to Consummate Business Combination. The Placement Warrants shall
be terminated upon the dissolution of the Company or in the event that the
Company does not consummate the Business Combination within 24 months from the
consummation of the IPO, unless otherwise extended by the Corporation.

 

7.2.    Termination of Rights as Holder. If the Placement Warrants are
terminated in accordance with Section 7.1, then after such time Subscriber (or
successor in interest) shall no longer have any rights as a holder of such
Placement Warrants and the Company shall take such action as is appropriate to
cancel such Placement Warrants. Subscriber hereby irrevocably grants the Company
a limited power of attorney for the purpose of effectuating the foregoing and
agrees to take any and all measures reasonably requested by the Company
necessary to effect the foregoing.

 



 

 

 

8.     Rescission Right Waiver and Indemnification.

 

8.1.    Subscriber understands and acknowledges an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Units. In this regard, if the IPO were deemed
to be a general solicitation with respect to the Units, the offer and sale of
such Units may not be exempt from registration and, if not, Subscriber may have
a right to rescind its purchase of the Units. In order to facilitate the
completion of the Offering and in order to protect the Company, its stockholders
and the amounts in the Trust Account from claims that may adversely affect the
Company or the interests of its stockholders, Subscriber hereby agrees to waive,
to the maximum extent permitted by applicable law, any claims, right to sue or
rights in law or arbitration, as the case may be, to seek rescission of its
purchase of its Units. Subscriber acknowledges and agrees this waiver is being
made in order to induce the Company to sell the Units to Subscriber. Subscriber
agrees the foregoing waiver of rescission rights shall apply to any and all
known or unknown actions, causes of action, suits, claims or proceedings
(collectively, “Claims”) and related losses, costs, penalties, fees, liabilities
and damages, whether compensatory, consequential or exemplary, and expenses in
connection therewith, including reasonable attorneys’ and expert witness fees
and disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of its Units hereunder or relating to the purchase of its Units and the
transactions contemplated hereby.

 

8.2.    Subscriber agrees not to seek recourse against the Trust Account for any
reason whatsoever in connection with its purchase of the Units or any Claim that
may arise now or in the future relating to the purchase of the Units.

 

8.3.    Subscriber acknowledges and agrees that the stockholders of the Company
are and shall be third-party beneficiaries of this Section 7. 

 

8.4.    Subscriber agrees that to the extent any waiver of rights under this
Section 7 is ineffective as a matter of law, Subscriber has offered such waiver
for the benefit of the Company as an equitable right that shall survive any
statutory disqualification or bar that applies to a legal right. Subscriber
acknowledges the receipt and sufficiency of consideration received from the
Company hereunder in this regard.

 

9.     Terms of the Units and Placement Warrant

 

The Units and their component parts are substantially identical to the units to
be offered in the IPO except that: (i) the Units and component parts will be
subject to transfer restrictions, except in limited circumstances, until 30 days
following the consummation of the Business Combination, (ii) the Placement
Warrants will be non-redeemable so long as they are held by Subscriber (or any
of its permitted transferees), and may be exercisable on a “cashless” basis if
held by Subscriber or its permitted transferees and (iii) the Units and
component parts are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after the expiration of the lockup described above in clause (i) and they
are registered pursuant to the Registration Rights Agreement to be signed on or
before the date of the Prospectus or an exemption from registration is
available. Additionally, so long as the Placement Warrants are held by the
Subscriber or its designees, they will not be permitted to exercise such
Placement Warrants after the five year anniversary of the effective date of the
Registration Statement.

 

10.     Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

  

11.   Assignment; Entire Agreement; Amendment

 

11.1.  Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof, including the waiver contained in
Section 7 hereof.

 

11.2.  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 



 

 

 

11.3.  Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

11.4.  Binding upon Successors. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns. 

 

12.   Notices

 

12.1   Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other.  Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

 

13.   Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

14.   Survival; Severability

 

14.1.  Survival. The representations, warranties, covenants and agreements of
the parties hereto shall survive the Closing.

 

14.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

15.   Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 

 

 

 

  

This subscription is accepted by the Company on the 7th day of July, 2016.

 

  M III ACQUISITION CORP.         By: /s/ Mohsin Y. Meghji     Name:  Mohsin Y.
Meghji     Title: Chief Executive Officer 

 

Accepted and agreed on the date hereof

 

  SUBSCRIBER: 
CANTOR FITZGERALD & CO.         By: /s/ Shawn Matthews     Name:  Shawn Matthews
    Title: Chief Executive Officer

 

 

 



 

